DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 05/06/2019.
Claims 1 – 13 are allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Dillon Durnford on November 30, 2021.

Claims:
1.	(Currently Amended)  A system for automatically identifying entrepreneurial individuals in a population using individual and population level data, the system comprising:
a database storing:
for each individual of at least ten thousand individuals:
a grade for each of a plurality of classes completed by the individual; and
identifying information of [[the]] a class corresponding to each grade;
and

receive, from the database, identifying information of the plurality of classes completed by each of the at least ten thousand individuals;
receive, from the database, the grade for each class for which identifying information was received;
calculate, for each of the plurality of classes, a difficulty value of the class based on the grade for each individual having a grade for that class;
modify, for each of the at least ten thousand individuals, each of a plurality of grades associated with the individual based on the difficulty value of [[the]] a class corresponding to the grade;
determine, for each of the at least ten thousand individuals, a variation metric associated with the individual's grades using the modified grades;
determine, based on the variation metric for each of the at least ten thousand individuals, an average variation metric;
receive, for a first individual, a grade for each class completed by the first individual and corresponding identifying information for the plurality of classes;
modify the first individual's grades based on the difficulty value of the class corresponding to the grade;
determine the variation metric of the first individual's grades using the first individual's modified grades;
determine that the variation metric of the first individual's grades is larger than the average variation metric;
…

in response to determining that the first individual is more likely than average to be entrepreneurial, add identifying information of the first student to a second database of potential entrepreneurs.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claims 14), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claims 20 and 21):
to obtain multidimensional snapshots representing respective discrete solutions of the dynamical system;
to store the multidimensional snapshots within a snapshot tensor having an order of at least three;
to generate a basis for at least a subspace of a state space of the dynamical system at least in part by performing a decomposition of the snapshot tensor;
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194